                Case 1:21-cr-10084-RGS Document 1 Filed 03/16/21 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

                                                        )   Criminal No.
      UNITED STATES OF AMERICA                          )   Violations:
                                                        )
                    v.                                  )   Count One: Obstruction of Justice
                                                        )   (18 U.S.C. § 1512(c)(2))
      ISHTIAQ ALI SAAEM,                                )
                                                        )
                           Defendant                    )
                                                        )

                                            INFORMATION

      At all times relevant to this Information:

                                           General Allegations

           1.      In 2015 and 2016, Defendant ISHTIAQ ALI SAAEM (“SAAEM”) resided in

Massachusetts, where he worked as the director of advanced research at a biotechnology firm.

           2.      SAEEM held a Ph.D. in biomedical engineering.

           3.      Ricin was a poison that could be extracted from the seeds (beans) of the castor oil

plant, an annual plant in Massachusetts (i.e., one that does not survive winter).

           4.      Convallatoxin was a poison that could be extracted from the lily of the valley, a

perennial garden plant commonly found in New England.

           5.      On or about June 20, 2015, SAAEM visited a website selling lily of the valley

extract.

           6.      On or about June 24, 2015, SAAEM ordered 6 lily of the valley plants online.

           7.      On or about June 24, 2015, SAAEM paid $321 online to order 100 packets of

castor beans, each containing 8 seeds.




                                                    1
             Case 1:21-cr-10084-RGS Document 1 Filed 03/16/21 Page 2 of 3




        8.      On or about July 2, 2015, in his office at the Company, SAAEM falsely told law

enforcement agents that he purchased castor beans for planting at his apartment for decoration

and that he had accidentally purchased one hundred packets of castor beans instead of one.

        9.      After he spoke to the law enforcement agents, SAAEM searched the internet for

tasteless poisons and rat poison and visited a webpage about poison in apple seeds. SAAEM

also visited webpages containing articles entitled, “What is the most lethal poison?” and “The

five deadly poisons that can be cooked up in a kitchen” and searched the internet for information

on poison derived from tomatoes.

                                          Obstruction of Justice

        10.     On or about July 29, 2019, SAAEM spoke with law enforcement agents in

Pennsylvania about his July 2015 purchase of castor beans. SAEEM falsely said that he only

intended to purchase one package of castor beans and he purchased them because he liked the

color of the castor oil plant’s leaves.

        11.     On or about August 22, 2019, a law enforcement agent contacted SAAEM about a

subpoena to appear before a federal grand jury in Boston.

        12.     On or about January 31, 2020, in Boston, SAEEM and his attorney met with law

enforcement personnel. During the meeting, SAEEM falsely stated that he only intended to

purchase castor beans to plant for decorative purposes and for no other reason. In fact, SAEEM

intentionally purchased castor beans which he sought to use to extract ricin.




                                                    2
          Case 1:21-cr-10084-RGS Document 1 Filed 03/16/21 Page 3 of 3




                                          COUNT ONE
                                      Obstruction of Justice
                                     (18 U.S.C. § 1512(c)(2))

       The U.S. Attorney charges:

       13.     The U.S. Attorney re-alleges and incorporates by reference paragraphs 1 through

13 of this Information.

       14.     On about January 31, 2020, in Boston, in the District of Massachusetts, the

defendant,

                                     ISHTIAQ ALI SAAEM

did corruptly attempt to obstruct, influence, and impede an official proceeding, that is, a federal

grand jury investigation, by falsely telling law enforcement personnel that he bought castor oil

beans for decorative purposes, when in fact he intended to extract ricin.

       All in violation of Title 18, United States Code, Section 1512(c)(2).


                                              Respectfully submitted,

                                              NATHANIEL R. MENDELL
                                              Acting United States Attorney

                                      By:     /s/Kriss Basil
                                              Kriss Basil
                                              Assistant United States Attorney




                                                 3
